Citation Nr: 1520932	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a lung disease, other than bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2015 videoconference hearing.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Veteran's contentions regarding his currently diagnosed lung conditions and in-service exposure to second-hand cigarette smoke and gas training while serving as a medic, the Board finds that the evidence of record warrants a VA examination to determine the etiology of the claimed lung disabilities, to include chronic bronchitis and asthma.  McLendon v. Nicholson, 20 Vet. App. 79.  The Board notes that the Veteran has not received a VA examination with respect to these claims.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his claimed lung disabilities, and request that he forward any additional records to VA to associate with the claims file, or provide appropriate authorization for VA to obtain them.  This should include any additional records from Greenville Memorial Hospital, as identified by the Veteran at his March 2015 hearing.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  This should include any additional records from Greenville VA outpatient treatment and the Seattle VAMC, as identified by the Veteran at his March 2015 hearing.

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise, in order to determine the etiology of any currently diagnosed lung disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

If possible, the examiner should provide a specific diagnosis for any current lung disability and a medical opinion on the etiology of any diagnosed lung disability.  In providing a diagnosis of any lung condition, the examiner should note any diagnosed lung condition throughout the pendency of the claim (from March 11, 2011).  In doing so, the examiner should address the Veteran's contention that he has a current diagnosis of chronic bronchitis and asthma. 

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed lung disability is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  In addition, the examiner should address the Veteran's lay statements, relevant service treatment records, and any additional relevant medical records.  Specifically, the examiner should address the Veteran's contention that his lung conditions are due to exposure to second-hand cigarette smoke and gas training while in service.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




